Citation Nr: 1227645	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for headaches due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a left shoulder disability.

4.   Entitlement to service connection for a chronic disability manifested by jaw pain to include temporomandibular joint syndrome.

5.  Entitlement to service connection for right lower extremity neuropathy.

6.  Entitlement to initial ratings in excess of 10 percent from September 24, 2006, and 20 percent from June 19, 2009, for a low back disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A review of the record on appeal reveals that the Veteran has claimed on a number of occasions that his service connected low back disability prevents him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims of service connection for migraine headaches, a left shoulder disability, a chronic disability manifested by jaw pain to include temporomandibular joint syndrome, and right lower extremity neuropathy as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows that the Veteran's headaches are caused by migraine headaches.
2.  From September 24, 2006, to June 18, 2009, the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less even taking into account his complaints of pain; nor was there favorable ankylosis of the entire spine; nor were there incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 2 weeks during any 12 month period during this time.

3.  From June 18, 2009, the Veteran's low back disability is not manifested by favorable ankylosis of the entire thoracolumbar spine, nor are there incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks during any 12 month period during this time.


CONCLUSIONS OF LAW

1.  Service connection for headaches due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  At no time during the pendency of the appeal did the Veteran meet the criteria for a higher evaluation for his low back disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board finds that a letter dated in December 2006, prior to the October 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the rating claim, the Board notes that the Veteran is challenging the initial schedular evaluations assigned following the grant of service connection for his low back disability.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records.  

In this regard, the Board notes that the record does not contain any post-service treatment records. However, the Board also notes that the Veteran did not identify any post-service treatment records despite being asked to do so in the December 2006 letter.  Therefore, the Board finds that VA adjudication of this appeal may go ahead without any post-service treatment records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the service connection claim, the record shows that the Veteran was afforded a VA examination in February 2007 that the Board finds is adequate to adjudicate the claim because after taking a detailed medical history from the claimant and conducting an in-depth examination, the examiner provided a medical opinion as to the cause of the claimant's headaches as well as a rational for the opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the rating claims, the Veteran was also afforded VA examinations in February 2007 and June 2009 which the Board finds are adequate for rating purposes because the examiners, after taking a detailed medical history from the claimant and conducting a comprehensive examination, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  Id. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran contends that his headaches are an undiagnosed illnesses caused by his exposure to toxins (i.e., burning oil wells, chemical weapons, etc . . .) while serving in the Persian Gulf.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

With regard to undiagnosed illnesses, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Specifically, in order to establish entitlement to service connection under section 1117, the evidence must show that (1) the appellant is a Persian Gulf veteran who (2) exhibits objective indications; (3) of a chronic disability; (4) which became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or "to a degree of 10% or more not later than [December 31, 2011]"; and the evidence must show "that (5) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to whether the appellant has an undiagnosed illness, the Board notes that the Veteran was afforded a VA headaches examination in February 2007 and at that time he was diagnosed with migraine headaches.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the lay claims found in the record. the Board notes that neither the Veteran or his representative are competent to opine that the claimant's symptoms are due to an undiagnosed illness as this particular relationship involves a medically complex question that goes beyond their lay observations.  See Davidson, supra.  Moreover, the Board finds more competent and credible the opinion by the February 2007 VA examiner that his headaches were caused by migraine headaches than any lay claims to the contrary found in the record.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The issue here is whether the Veteran's claimed headache disorder is due to an undiagnosed illness attributable to Gulf War service.  As the preponderance of the competent and credible evidence of record shows that the Veteran's headaches are attributable to known clinical diagnoses, the Board finds that 38 C.F.R. § 3.317 is not for application.  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for an undiagnosed illnesses manifested by headaches under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Also see Gutierrez, supra.  Therefore, the claim of service connection for an undiagnosed illness manifested by headaches must be denied.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claim

The Veteran asserts that his low back disability meets the criteria for higher evaluations because it prevents him from working.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Historically, the RO in the October 2007 rating decision granted service connection for a low back disability and rated it as 10 percent disabling effective September 24, 2006, under 38 U.S.C.A. § 4.71a, Diagnostic Code 5235.  Subsequently, the September 2009 rating decision rated the Veteran's low back disability as 20 percent disabling effective June 19, 2009, also under 38 U.S.C.A. § 4.71a, Diagnostic Code 5235.

The General Rating Formula for Disease and Injuries of the Spine, provides a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis and a 40 percent rating if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, and a 40 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).  

From September 24, 2006, to June 18, 2009.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine, at noted above, the only medical evidence of record as to the severity of his disability is the evidence found in the February 2007 VA spine examination.  

As to a higher evaluation based on lost motion, at the February 2007 examination the Veteran complained of low back pain which was sharp, constant, daily but mild pain, with decreased motion, as well as weekly flare-ups that caused severe pain.  However, on examination the range of motion of the thoracolumbar spine after taking into account his pain and after repetitive motion was forward flexion to 75 degrees and a combined range of motion to 195 degrees (75 degrees of flexion, 10 degrees of extension, 20 degrees of right lateral flexion, 35 degrees of left lateral flexion, 25 degrees of right rotation, and 30 degrees of left rotation).  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses did not equate to the criteria required for a 20 percent rating for his low back disability because, at its worst, forward flexion of the thoracolumbar spine was 75 degrees (not less than 60 degrees) and the combined range of motion of the thoracolumbar spine was 195 degrees (not less than 120 degree).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true from September 24, 2006, to June 18, 2009, and therefore the Board need not consider additional staged ratings.  Fenderson, supra.

As to a higher evaluation based on guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the February 2007 examiner opined that there was no muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal contour despite the Veteran having pain and tenderness with thoracic spine motion.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

Therefore, the Board finds that that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for a low back disability based on guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  This is true from September 24, 2006, to June 18, 2009, and therefore the Board need not consider additional staged ratings.  Fenderson, supra.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and his representative claim that the appellant's adverse symptomatology causes him difficulty, there is no competent and credible evidence in the record of the claimant's low back disability requiring physician prescribed bed rest for at least 2 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Consequently, the Board finds that a higher evaluation is not warranted for his service-connected low back disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true from September 24, 2006, to June 18, 2009, and therefore further consideration of staged ratings on this basis is also not warranted.  Fenderson, supra.

From June 19, 2009.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine, at noted above, the only medical evidence of record as to the severity of the Veteran's low back disability is the evidence found in the June 2009 VA spine examination.  

In this regard, while the June 2009 VA spine examiner noted reduced thoracolumbar spine range of motion with pain, spasms, and guarding, he thereafter specifically opined that the Veteran did not have ankylosis of the thoracolumbar spine.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted for the Veteran's service-connected low back disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true from June 19, 2009, and therefore further consideration of staged ratings on this basis is also not warranted.  Fenderson, supra.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and him representative claim that the appellant's adverse symptomatology causes him difficulty, there is no competent and credible evidence in the record of the claimant's disability requiring physician prescribed bed rest for at least 4 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at the June 2009 VA examination the Veteran specifically denied having any incapacitation episodes.  Consequently, the Board finds that a higher evaluation is not warranted for his service-connected low back disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true from June 19, 2009, and therefore further consideration of staged ratings on this basis is also not warranted.  Fenderson, supra.

Other Back Concerns

The Board notes that each of the ways by which the thoracolumbar spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both a strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2011).  

In reaching the above conclusions the Board has not overlooked Note (1) to The General Rating Formula for Disease and Injuries of the Spine regarding separate ratings for adverse neurological symptomatology associated with a service connected low back disability.  See 38 C.F.R. § 4.71a.  However, given the Veteran's separate claim of service connection for right lower extremity neuropathy, which claim is the subject of the below remand, the Board finds that the current rating claim does not include any neurological claim. 

Extraschedular Ratings

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, while the Veteran reported that his low back disability prevented him from working and the February 2007 and June 2009 VA spine examiners opined that his low back disability had a "significant effect" on his usual occupation as a non commercial driver and later as a flag man because in the first job it caused difficulty lifting and carrying and in the second job his standing 10 to 15 hours a day aggravated his back, there is simply no objective evidence that the above disability resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the Veteran told the February 2007 VA examiner that he is able to work thru the pain.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and lost motion and the claimant and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the VA examinations than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Conclusion

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  


ORDER

Entitlement to service connection for headaches as an undiagnosed illness is denied.

Entitlement to a rating in excess of 10 percent for a low back strain from July 1, 2005, to May 29, 2007, and in excess of 20 percent from May 30, 2007, is denied at all times during the pendency of the appeal.



REMAND

As to the claims of service connection for migraine headaches, a left shoulder disability, a chronic disability manifested by jaw pain to include temporomandibular joint syndrome, and right lower extremity neuropathy, the Veteran was provided with VA examinations in February 2007.  

However, the Board finds these examinations inadequate because the examiners either did not provide VA with a diagnosis of the underlying disease process causing the Veteran's disorder and/or did not provide an opinion as to the origins or etiology of the underlying disease process.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.310 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that service connection may also be granted where disability is proximately due to or the result of already service-connected disability as well as when a service-connected disability has aggravated a non-service-connected disorder).  Therefore, the Board finds that a remand for new VA examinations is required to obtain this information.

As explained above, the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b); 38 C.F.R. § 19.31 (2011); Dingess, supra; McLendon, supra.  Therefore, the Board finds that a remand for such development is required.

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:
1.  The RO should provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should schedule the Veteran for an examination by a neurologist to obtain a medical opinion as to the diagnosis and origins of his migraine headaches and right lower extremity neuropathy.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran have a right lower extremity neuropathy?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches and/or right lower extremity neuropathy were caused by his active duty, are related to active duty, or have continued since service?

c.  Is it at least as likely as not (50 percent probability or more) that any right lower extremity neuropathy was caused by the Veteran's service connected disabilities, to include his low back disability?

d.  Is it at least as likely as not (50 percent probability or more) that any right lower extremity neuropathy was aggravated by the Veteran's service connected disabilities, to include his low back disability?

The examiner should consider the fact that the claimant is competent to report on the observable symptom of his migraine headaches and right lower extremity neuropathy while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current right lower extremity neuropathy (i.e., a baseline) before the onset of the aggravation. 

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  The RO/AMC should schedule the Veteran for an examination to obtain a medical opinion as to the diagnosis and origins of his left shoulder disability as well as whether he meets the criteria for a TDIU.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's left shoulder disabilities?

b.  As to each diagnosed left shoulder disability, is it at least as likely as not (50 percent probability or more) that it was caused by or related to his active duty, or has continued since service?

c.  If left shoulder arthritis is diagnosed, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  

The examiner should consider the fact that the claimant is competent to report on the observable symptom of his left shoulder disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  The RO/AMC should schedule the Veteran for an examination to obtain a medical opinion as to the diagnosis and origins of his chronic disability manifested by jaw pain to include temporomandibular joint syndrome.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's jaw disabilities?

b.  As to each diagnosed jaw disability, is it at least as likely as not (50 percent probability or more) that it was caused by or related to his active duty or has continued since service?

c.  If temporomandibular joint arthritis is diagnosed, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

The examiner should consider the fact that the claimant is competent to report on the observable symptom of his jaw disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


